TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-10-00626-CV



              Cedar Contracting, Inc. and Lands and Leases, Inc., Appellants

                                               v.

                      Ronald Hernandez and Connie Hernandez, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-10-001914, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Cedar Contracting, Inc. and Lands & Leases, Inc. filed a motion

requesting that this appeal be dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and

dismiss the appeal.




                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Justices Henson, Rose and Goodwin

Dismissed on Appellants’ Motion

Filed: February 4, 2011